DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendments
The Applicant’s amendments dated 09/12/2022 are acknowledged and entered for consideration. Claims 3, 14-15 have already been cancelled. No new claims have been added. Claims 1-2, 4-13, 16-23 remain pending in the current application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 05/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-13, 16-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 now recites “…and wherein the second precision is no greater than the first precision”. The Examiner after careful review of the original disclosure, find first precision and second precision both being less than or equal to 16 bits or no greater than 16 bits. However, there is no disclosure of the second precision being no greater than the first precision. This has created a new matter situation which do not have support in the original disclosure. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. A claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 10-12, 16-17, 20-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2020/108591 A1) in view of Ramasubramonian et al. (US PGPub 2020/0154115 A1).

Regarding claim 1 (Currently Amended), Zhang et al. teach a method implemented in any of an encoder and a decoder (Fig. 30B shows the encoder or decoder block diagram as described in P79, [00360]), the method comprising:
determining minimum and maximum values of luma samples neighboring a coding block (P3, [0009], L1-5; P7, [0027]; Fig. 5, [00100]); 
determining minimum and maximum values of chroma samples neighboring the coding block and corresponding to the minimum and maximum values of the luma samples, respectively (Fig. 5; [00100]; It shows the chroma sample values in the Y-axis as a function of the corresponding luma sample values in the X-axis, wherein point A represents the minimum value pairs and point B represents the maximum value pairs); 
computing a first linear model parameter of a template-based video coding technique (i) as a function of a single look up table and the minimum and maximum values of the chroma samples and (ii) at a first precision, wherein the first precision is less than or equal to 16 bits ([00138]; Fig. 2 shows the diagram with multiple model CCLM parameter calculation where α1, β1 represents the first linear model parameters which are calculated as maximum and minimum luma sample pair values corresponding to the maximum and minimum chroma sample pair values as described in [00142]-[00143], [00258]. Fig. 16 shows the lookup tables for LM parameter calculation. In [00140], Bullet c; it teaches that the division operation is replaced by one look up table and in subsection (ii) it teaches each of the lookup table stores an F-bit integer number where F=8 or 16, meaning the precision could be less than 16-bit. The single look up table is also mentioned in [00276]); 
computing a second linear model parameter of the template-based video coding technique (i) as a function of the minimum value of the chroma samples, the minimum value of the luma samples and the first linear model parameter and (ii) at a second precision, wherein the second precision is less than or equal to16 bits ([00138]; Fig. 2 shows the diagram with multiple model CCLM parameter calculation where α2, β2 represents the second linear model parameters which are calculated as maximum and minimum luma sample pair values corresponding to the maximum and minimum chroma sample pair values as described in [00142]-[00143], [00258]. Fig. 16 shows the lookup tables for LM parameter calculation. In [00140], Bullet c; it teaches that the division operation is replaced by one look up table and in subsection (ii) it teaches each of the lookup table stores an F-bit integer number where F=8 or 16, meaning the precision could be less than 16-bit. The single look up table is also mentioned in [00276]), and wherein the second precision is no greater than the first precision ([00138]; Page 21, Section a.iii; It teaches that (α1, β1) are calculated at different precision than (α2, β2) and since the precision F could be 8 or 16, therefore, if first precision is 16 then the second precision would be 8 which is no greater than 16); and 
predicting chroma samples of the coding block based on the first linear model parameter, the second linear model parameter and reconstructed luma samples of the coding block ([00138]; It teaches the calculation of chroma prediction signal CP = SignShift(α1 x LR + β1, Sh1) with (α1, β1) and CP = SignShift(α2 x LR + β2, Sh2) with (α2, β2), where LR is the reconstructed luma sample. However, α1 and β1 are dependent on Sh2 meaning on the second parameter sets).  
Although, Zhang et al. teach, in [00138]; Fig. 2, of calculating the second linear model parameters from maximum and minimum luma sample pair values corresponding to maximum and minimum chroma sample pair values, but it does not explicitly teach the second model parameter derivation also uses the first model parameter values. 
However, Ramasubramonian et al., in the same field of endeavor (Abstract), teach calculation of second linear model parameters using the first model parameter values as well (Ramasubramonian et al.; Fig. 3; [0083]; It teaches that a reconstructed luma value at the boundary of the two groups is used to calculate both the first model parameters as well as the second model parameters).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of parameter derivation for linear model intra prediction to include Ramasubramonian et al's calculation of second model parameters based on first model parameters, because this will eliminate the boundary case of the MMLM mode where independent derivation of parameters may result in adjacent/nearby luma values of the two classes on either side of boundary mapping to considerably different chroma values (Ramasubramonian et al.; [0080], [0082], [0083]).

Regarding claim 2 (Original), Zhang et al. and Ramasubramonian et al. teach the method of claim 1, wherein the template-based video coding technique is any of a cross component linear model (CCLM) and Local Illumination Compensation (LIC) (Zhang et al.; [0027], [0029]).

Regarding claim 6 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the method of claim 1, wherein the single look up table includes values for determining a most significant bit only (Zhang et al.; [00475]).  

Regarding claim 7 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the method of claim 1, wherein the luma and chroma samples correspond to respective templates, the method further comprising at least one of: 
pruning one or more samples of the luma template to obtain the luma samples; and 
pruning one or more samples of the chroma template to obtain the chroma samples (Zhang et al.; [00190], [0192]).  

Regarding claim 10 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the method of claim 1, wherein the luma and chroma samples belong to a point distribution having a single region or to one of a plurality of regions of the point distribution (Zhang et al.; Figs. 5 and 6 shows the cases where the luma and chroma samples are part of a point distribution having two cluster of regions).  

Regarding claim 11 (Currently Amended), Zhang et al. teach a method implemented in any of an encoder and a decoder (Fig. 30B shows the encoder or decoder block diagram as described in P79, [00360]), the method comprising: 
segregating luma and chroma samples neighboring a coding block into a plurality of samples clusters based on one or more thresholds (Fig. 2 shows the segregation of luma and chroma samples in to two separate groups based on a threshold value); and 
on condition that the segregation of first and second samples clusters satisfies a segregation metric (Fig. 2; Here the segregation metric is the threshold value = 17): 
determining minimum and maximum values of the luma samples of a first samples cluster (P3, [0009], L1-5; P7, [0027]; Fig. 5, [00100]); 
determining minimum and maximum values of the chroma samples of the first samples cluster that correspond to the minimum and maximum values of the luma samples of the first samples cluster, respectively (Fig. 5; [00100]; It shows the chroma sample values in the Y-axis as a function of the corresponding luma sample values in the X-axis, wherein point A represents the minimum value pairs and point B represents the maximum value pairs); 
computing a first linear model parameter of a first template-based video coding technique (i) as a function of the minimum and maximum values of the chroma samples of the first samples cluster and (ii) at a first precision ([00138]; Fig. 2 shows the diagram with multiple model CCLM parameter calculation where α1, β1 represents the first linear model parameters which are calculated as maximum and minimum luma sample pair values corresponding to the maximum and minimum chroma sample pair values as described in [00142]-[00143], [00258]. Fig. 16 shows the lookup tables for LM parameter calculation. In [00140], Bullet c; it teaches that the division operation is replaced by one look up table and in subsection (ii) it teaches each of the lookup table stores an F-bit integer number where F=8 or 16, wherein F=8 is equivalent to the first precision); 
computing a second linear model parameter of the first template-based video coding technique (i) as a function of the minimum value of the chroma samples of the first samples cluster, the minimum value of the luma samples of the first samples cluster and the first linear model parameter of the first template-based video coding technique and (ii) at a second precision ([00138]; Fig. 2 shows the diagram with multiple model CCLM parameter calculation where α2, β2 represents the second linear model parameters which are calculated as maximum and minimum luma sample pair values corresponding to the maximum and minimum chroma sample pair values as described in [00142]-[00143], [00258]. Fig. 16 shows the lookup tables for LM parameter calculation. In [00140], Bullet c; it teaches that the division operation is replaced by one look up table and in subsection (ii) it teaches each of the lookup table stores an F-bit integer number where F=8 or 16, wherein F=8 is equivalent to the first precision), wherein the second precision is no greater than the first precision ([00138]; Page 21, Section a.iii; It teaches that (α1, β1) are calculated at different precision than (α2, β2) and since the precision F could be 8 or 16, therefore, if first precision is 16 then the second precision would be 8 which is no greater than 16); 
determining minimum and maximum values of the luma samples of a second samples cluster (P3, [0009], L1-5; P7, [0027]; Fig. 5, [00100]); 
determining minimum and maximum values of the chroma samples of the second samples cluster that correspond to the minimum and maximum values of the luma samples of the second samples cluster, respectively (Fig. 5; [00100]; It shows the chroma sample values in the Y-axis as a function of the corresponding luma sample values in the X-axis, wherein point A represents the minimum value pairs and point B represents the maximum value pairs); 
computing a first linear model parameter of a second template-based video coding technique (i) as a function of the minimum and maximum values of the chroma samples of the second samples cluster and (ii) at a third precision ([00138]; Fig. 2 shows the diagram with multiple model CCLM parameter calculation where α1, β1 represents the first linear model parameters which are calculated as maximum and minimum luma sample pair values corresponding to the maximum and minimum chroma sample pair values as described in [00142]-[00143], [00258]. Fig. 16 shows the lookup tables for LM parameter calculation. In [00140], Bullet c; it teaches that the division operation is replaced by one look up table and in subsection (ii) it teaches each of the lookup table stores an F-bit integer number where F=8 or 16, wherein F=16 is equivalent to the second precision); 
computing a second linear model parameter of the second template-based video coding technique (i) as a function of the minimum value of the chroma samples of the second samples cluster, the minimum value of the luma samples of the second samples cluster and the first linear model parameter of the second template-based video coding technique and (ii) at a fourth precision ([00138]; Fig. 2 shows the diagram with multiple model CCLM parameter calculation where α2, β2 represents the second linear model parameters which are calculated as maximum and minimum luma sample pair values corresponding to the maximum and minimum chroma sample pair values as described in [00142]-[00143], [00258]. Fig. 16 shows the lookup tables for LM parameter calculation. In [00140], Bullet c; it teaches that the division operation is replaced by one look up table and in subsection (ii) it teaches each of the lookup table stores an F-bit integer number where F=8 or 16, wherein F=16 is equivalent to the second precision), wherein the fourth precision is no greater than the third precision ([00138]; Page 21, Section a.iii; It teaches that (α1, β1) are calculated at different precision than (α2, β2) and since the precision F could be 8 or 16, therefore, if first precision is 16 then the second precision would be 8 which is no greater than 16); and 
predicting a chroma samples of the coding block based on the first and second linear model parameters of the first and second template-based video coding techniques and reconstructed luma samples of the coding block ([00138]; It teaches the calculation of chroma prediction signal CP = SignShift(α1 x LR + β1, Sh1) with (α1, β1) and CP = SignShift(α2 x LR + β2, Sh2) with (α2, β2), where LR is the reconstructed luma sample. However, α1 and β1 are dependent on Sh2 meaning on the second parameter sets).  
Although, Zhang et al. teach, in [00138]; Fig. 2, of calculating the second linear model parameters from maximum and minimum luma sample pair values corresponding to maximum and minimum chroma sample pair values, but it does not explicitly teach the second model parameter derivation also uses the first model parameter values. 
However, Ramasubramonian et al., in the same field of endeavor (Abstract), teach calculation of second linear model parameters using the first model parameter values as well (Ramasubramonian et al.; Fig. 3; [0083]; It teaches that a reconstructed luma value at the boundary of the two groups is used to calculate both the first model parameters as well as the second model parameters).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of parameter derivation for linear model intra prediction to include Ramasubramonian et al's calculation of second model parameters based on first model parameters, because this will eliminate the boundary case of the MMLM mode where independent derivation of parameters may result in adjacent/nearby luma values of the two classes on either side of boundary mapping to considerably different chroma values (Ramasubramonian et al.; [0080], [0082], [0083]).

Regarding claim 12 (Original), Zhang et al. and Ramasubramonian et al. teach the method of claim 11, wherein the threshold is based on an average of the luma samples neighboring the coding block (Zhang et al.; Fig. 2, [0088]).  

Regarding claim 16 (Currently Amended), Zhang et al. teach an apparatus comprising circuitry, including a processor and memory (Fig. 30A), configured to: 
determine minimum and maximum values of luma samples neighboring a coding block (P3, [0009], L1-5; P7, [0027]; Fig. 5, [00100]); 
determine minimum and maximum values of chroma samples neighboring the coding block and corresponding to the minimum and maximum values of the luma samples, respectively (Fig. 5; [00100]; It shows the chroma sample values in the Y-axis as a function of the corresponding luma sample values in the X-axis, wherein point A represents the minimum value pairs and point B represents the maximum value pairs); 
compute a first linear model parameter of a template-based video coding technique (i) as a function of a single look up table and the minimum and maximum values of the chroma samples and (ii) at a first precision, wherein the first precision is less than or equal to 16 bits ([00138]; Fig. 2 shows the diagram with multiple model CCLM parameter calculation where α1, β1 represents the first linear model parameters which are calculated as maximum and minimum luma sample pair values corresponding to the maximum and minimum chroma sample pair values as described in [00142]-[00143], [00258]. Fig. 16 shows the lookup tables for LM parameter calculation. In [00140], Bullet c; it teaches that the division operation is replaced by one look up table and in subsection (ii) it teaches each of the lookup table stores an F-bit integer number where F=8 or 16, meaning the precision could be less than 16-bit. The single look up table is also mentioned in [00276]), and wherein the second precision is no greater than the first precision ([00138]; Page 21, Section a.iii; It teaches that (α1, β1) are calculated at different precision than (α2, β2) and since the precision F could be 8 or 16, therefore, if first precision is 16 then the second precision would be 8 which is no greater than 16); 
compute a second linear model parameter of the template-based video coding technique (i) as a function of the minimum value of the chroma samples, the minimum value of the luma samples and the first linear model parameter and (ii) at a precision less than 16 bits ([00138]; Fig. 2 shows the diagram with multiple model CCLM parameter calculation where α2, β2 represents the second linear model parameters which are calculated as maximum and minimum luma sample pair values corresponding to the maximum and minimum chroma sample pair values as described in [00142]-[00143], [00258]. Fig. 16 shows the lookup tables for LM parameter calculation. In [00140], Bullet c; it teaches that the division operation is replaced by one look up table and in subsection (ii) it teaches each of the lookup table stores an F-bit integer number where F=8 or 16, meaning the precision could be less than 16-bit. The single look up table is also mentioned in [00276]); and 
predict chroma samples of the coding block based on the first linear model parameter, the second linear model parameter and reconstructed luma samples of the coding block ([00138]; It teaches the calculation of chroma prediction signal CP = SignShift(α1 x LR + β1, Sh1) with (α1, β1) and CP = SignShift(α2 x LR + β2, Sh2) with (α2, β2), where LR is the reconstructed luma sample. However, α1 and β1 are dependent on Sh2 meaning on the second parameter sets).  
Although, Zhang et al. teach, in [00138]; Fig. 2, of calculating the second linear model parameters from maximum and minimum luma sample pair values corresponding to maximum and minimum chroma sample pair values, but it does not explicitly teach the second model parameter derivation also uses the first model parameter values. 
However, Ramasubramonian et al., in the same field of endeavor (Abstract), teach calculation of second linear model parameters using the first model parameter values as well (Ramasubramonian et al.; Fig. 3; [0083]; It teaches that a reconstructed luma value at the boundary of the two groups is used to calculate both the first model parameters as well as the second model parameters).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of parameter derivation for linear model intra prediction to include Ramasubramonian et al's calculation of second model parameters based on first model parameters, because this will eliminate the boundary case of the MMLM mode where independent derivation of parameters may result in adjacent/nearby luma values of the two classes on either side of boundary mapping to considerably different chroma values (Ramasubramonian et al.; [0080], [0082], [0083]).

Regarding claim 17 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach The apparatus of claim 16, wherein the template-based video coding technique is any of a cross component linear model (CCLM) and Local Illumination Compensation (LIC) (Zhang et al.; [0027], [0029]).  

Regarding claim 20 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the apparatus of claim 16, wherein the single look up table includes values for determining a most significant bit only  (Zhang et al.; [00475]).  

Regarding claim 21 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the apparatus of claim 16, wherein the luma and chroma samples correspond to respective templates, and wherein the circuitry is configured to carry out at least one of: 
prune one or more samples of the luma template to obtain the luma samples; and 
prune one or more samples of the chroma template to obtain the chroma samples (Zhang et al.; [00190], [0192]).  

Regarding claim 23 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the apparatus of claim 16, wherein the luma and chroma samples belong to a point distribution having a single region or to one of a plurality of regions of the point distribution (Zhang et al.; Figs. 5 and 6 shows the cases where the luma and chroma samples are part of a point distribution having two cluster of regions).

Claims 4-5, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2020/108591 A1) in view of Ramasubramonian et al. (US PGPub 2020/0154115 A1) and further in view of He et al. (US PGPub 2015/0373372 A1).

Regarding claim 4 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the method of claim 1.
But Zhang et al. and Ramasubramonian et al. do not teach that the look up table excludes values for determining a least significant bit.  
However, He et al., in the same field of endeavor (Abstract), teach excluding the value of LSB in the table (He et al.; [0057]; It teaches that the LutX[yIdx][uIdx][vIdx][vertex] may have zero bits for LSB).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of parameter derivation for linear model intra prediction to include He et al's exclusion of LSB in the LUT, because this will reduce the number of entries in the LUT.

Regarding claim 5 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the method of claim 1.
But Zhang et al. and Ramasubramonian et al. do not teach that the look up table includes values for determining a least significant bit only.  
However, He et al., in the same field of endeavor (Abstract), teach including the value of LSB in the table (He et al.; [0057]; It teaches that LSB positions of the derived model parameters LutX[yIdx][uIdx][vIdx][vertex] to have non-zero values).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of parameter derivation for linear model intra prediction to include He et al's inclusion of LSB in the LUT, because this will increase the precision of color mapping process (He et al.; [0057]).

Regarding claim 18 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the apparatus of claim 16.
But Zhang et al. and Ramasubramonian et al. do not teach that the look up table excludes values for determining a least significant bit.  
However, He et al., in the same field of endeavor (Abstract), teach excluding the value of LSB in the table (He et al.; [0057]; It teaches that the LutX[yIdx][uIdx][vIdx][vertex] may have zero bits for LSB).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of parameter derivation for linear model intra prediction to include He et al's exclusion of LSB in the LUT, because this will reduce the number of entries in the LUT.

Regarding claim 19 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the apparatus of claim 16.
But Zhang et al. and Ramasubramonian et al. do not teach that the look up table includes values for determining a least significant bit only.  
However, He et al., in the same field of endeavor (Abstract), teach including the value of LSB in the table (He et al.; [0057]; It teaches that LSB positions of the derived model parameters LutX[yIdx][uIdx][vIdx][vertex] to have non-zero values).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of parameter derivation for linear model intra prediction to include He et al's inclusion of LSB in the LUT, because this will increase the precision of color mapping process (He et al.; [0057]).

Claims 8-9, 13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2020/108591 A1) in view of Ramasubramonian et al. (US PGPub 2020/0154115 A1) and further in view of Gisquet et al. (WO 2019/162118 A1).

Regarding claim 8 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the method of claim 7.
But Zhang et al. and Ramasubramonian et al. do not teach excluding one or more samples of the luma template based on statistical methods.
However, Gisquet et al., in the same field of endeavor (Abstract), teach excluding one or more samples of the luma template based on statistical methods (Gisquet et al.; In P26, L17-20, it teaches a statistical method of determining the sample pairs to calculate the model parameters, wherein in P26, L13-16, it teaches that each statistical bin is associated with a sample groups, and in case there is no bin associated with a group, those samples are not used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of parameter derivation for linear model intra prediction to include Gisquet et al's usage of statistical process to prune samples, because it introduces a many to many association between bins and groups and doing this, it permits a simpler way of computing the model parameters (Gisquet et al.; P27, L10-14).

Regarding claim 9 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the method of claim 7.
But Zhang et al. and Ramasubramonian et al. do not teach excluding one or more samples of the chroma template based on statistical methods.
However, Gisquet et al., in the same field of endeavor (Abstract), teach excluding one or more samples of the chroma template based on statistical methods (Gisquet et al.; In P26, L17-20, it teaches a statistical method of determining the sample pairs to calculate the model parameters, wherein in P26, L13-16, it teaches that each statistical bin is associated with a sample groups, and in case there is no bin associated with a group, those samples are not used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of parameter derivation for linear model intra prediction to include Gisquet et al's usage of statistical process to prune samples, because it introduces a many to many association between bins and groups and doing this, it permits a simpler way of computing the model parameters (Gisquet et al.; P27, L10-14).

Regarding claim 13 (Currently amended), Zhang et al. and Ramasubramonian et al. teach the method of claim 11.
But Zhang et al. and Ramasubramonian et al. do not teach precisions are based on statistical methods.
However, Gisquet et al., in the same field of endeavor (Abstract), teach precisions are based on statistical methods (Gisquet et al.; Fig. 9; In P31, L23 – P32, L17, it teaches how the precision of grouping sample pairs into different bins are done based on a histogram of luma/chroma samples).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of parameter derivation for linear model intra prediction to include Gisquet et al's usage of statistical process to determine precision, because the histogram of luma samples values is often gathered around a central value which makes possible to distribute homogeneously the sample pairs into the different bins (Gisquet et al.; P32, L14-17).  

Regarding claim 22 (Previously Presented), Zhang et al. and Ramasubramonian et al. teach the apparatus of claim 21.
But Zhang et al. and Ramasubramonian et al. do not teach excluding one or more samples of the luma template and chroma template based on statistical methods.
However, Gisquet et al., in the same field of endeavor (Abstract), teach excluding one or more samples of the luma/chroma template based on statistical methods (Gisquet et al.; In P26, L17-20, it teaches a statistical method of determining the sample pairs to calculate the model parameters, wherein in P26, L13-16, it teaches that each statistical bin is associated with a sample groups, and in case there is no bin associated with a group, those samples are not used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang et al’s invention of parameter derivation for linear model intra prediction to include Gisquet et al's usage of statistical process to prune samples, because it introduces a many to many association between bins and groups and doing this, it permits a simpler way of computing the model parameters (Gisquet et al.; P27, L10-14).

Response to Arguments
Applicant's arguments filed on 09/12/2022 have been fully considered but they are not persuasive.

The Examiner acknowledges that the amendments made in the claims regarding the precision value has made the claim language in sync with the specification, however, the additional limitation of second precision being no greater than the first precision may have raised a new matter situation. Please see the rejection section above for details.

The Applicant in P7-8 of the remark section argues regarding the 103 rejection of the independent claim 1 by stating “the applicant submits that Zhang and Ramasubramonian, alone or combined, fail to disclose, teach or suggest at least the above emphasized features of amended claim 1. In this regard, for example, the office admitted Zhang et al. fails to "teach the second model parameter derivation also uses the first model parameter values", and instead relied on Ramasubramonian to "teach calculation of second linear model parameters using the first model parameter values as well". However, Ramasubramonian (like Zhang) does not disclose, teach or suggest, the claimed features "computing a second linear model parameter of the template-based video coding technique (i) as a function of the minimum value of the chroma samples, the minimum value of the luma samples and the first linear model parameter and (ii) at a second precision, wherein the second precision is less than or equal to 16 bits, and wherein the second precision is no greater than the first precision." As such, Zhang and Ramasubramonian, alone or combined, fail to disclose, teach or suggest all of the elements of amended independent claim 1”.
The Examiner cannot concur with the Applicant and respectfully disagrees. The reference of Zhang et al. indeed teach the amended limitation “wherein the second precision is no greater than the first precision”. The Examiner would like to point to Zhang et al. paragraph [00138], in  Page 21, Section a.iii, where it teaches that (α1, β1) are calculated at different precision than (α2, β2) and since the precision F could be 8 or 16, therefore, if first precision is 16 then the second precision would be 8 which is no greater than 16. Therefore, the Examiner believes Zhang et al. in view of Ramasubramonian et al. teach the amended independent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “MULTI-MODELS FOR INTRA PREDICTION” – Zhang et al., US PGPub 2021/0258572 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485